Citation Nr: 1020994	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-29 109	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in February 2008 for further development.  


FINDING OF FACT

In a March 2010 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
Veterans or the dependents or survivors of Veterans.  38 
U.S.C.A. § 511(a).  The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

Subsequent to the Board's February 2008 remand, the RO 
granted entitlement to service connection for PTSD in a March 
2010 rating decision.  As a result, the grant of entitlement 
to service connection for PTSD has fully resolved the issue 
and renders the appeal moot because the relief sought on 
appeal, the grant of service connection, has been 
accomplished without the need for further action by the 
Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal on the issue of entitlement to service connection 
for PTSD is dismissed.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


